Response After Non-Final Office Action
This Office action is in response to the RCE filed on 08/17/2022. 
Claims 1 and 3-11 are pending in the application.
Claims 1 and 3-11 are rejected.
Claims 1 and 4-5 are currently amended.
Claim 2 is cancelled. 
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Response to Arguments
The applicant's arguments filed August 17, 2022 have been fully considered 
but are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] 112 rejection has been addressed and should be withdrawn.

[2] Suenaga fails to disclose claim 1.

Regarding [1], the examiner respectfully agrees and the 112 rejection raised in the final office action is hereby withdrawn. 
Regarding [2], applicant’s arguments have been considered but are moot because the arguments do not apply to the references being applied to claim 1 in the current rejection.
DETAILED ACTION
Claim Objections
Claims 3 and 11 are objected to because of the following informalities: 
Claim 3
“above” should be –below--
Claim 11
“the apex part” should be –the apex point--
“the projecting part” should be –the projecting portion--
“the each external electrode” should be –each one of the pair of external electrodes--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 11 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Uetani et al. (U.S. Publication No. 2016/0099400; hereinafter “Uetani”).
Regarding claim 1, Uetani discloses a multilayer piezoelectric element, comprising: a ceramic body (Fig. 2, 10) formed by a piezoelectric ceramic (Fig. 2, 10; [0045]; [0049]) and having first and second end faces (Fig. 2, end faces of 10 in direct contact with 22A and 22B) facing (Fig. 2) a longitudinal direction (Fig. 2, x-direction), first and second principal faces (Fig. 2, principal faces of 10 in direct contact with 21A and 21B) facing (Fig. 2) a thickness direction (Fig. 2, z-direction) perpendicular (Fig. 2) to the longitudinal direction (Fig. 2, x-direction), and a first pair of ridge parts (Fig. 2, ridge parts at corners of 10 on the top side) connecting (Fig. 2) the first and second end faces (Fig. 2, end faces of 10 in direct contact with 22A and 22B), respectively, with the first principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on top side of 10), and a second pair of ridge parts (Fig. 2, ridge parts at corners of 10 on the bottom side) connecting (Fig. 2) the first and second end faces (Fig. 2, end faces of 10 in direct contact with 22A and 22B), respectively, with the second principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on bottom side of 10); a pair of external electrodes (Fig. 2, 21-22) covering (Fig. 2) the first and second end faces (Fig. 2, end faces of 10 in direct contact with 22A and 22B), and extending (Fig. 2) from the first and second end faces (Fig. 2, end faces of 10 in direct contact with 22A and 22B), respectively, onto (Fig. 2) the first principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on top side of 10) via (Fig. 2) the first pair of ridge parts (Fig. 2, ridge parts at corners of 10 on the top side), respectively, each one of the pair of external electrodes (Fig. 2, 21-22) having a projecting portion (Fig. 2, projecting portions of 21-22) projecting (Fig. 2) in the thickness direction (Fig. 2, z-direction) in an area (Fig. 2, area of top side of 10 in direct contact with projecting portions of 21-22) overlapping (Fig. 2) the first principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on top side of 10) as viewed (Fig. 2) in the thickness direction (Fig. 2, z-direction), where an apex point (Fig. 2, apex point of projecting portions of 21-22) which is a thickest point (Fig. 2, thickest point of projecting portions of 21-22) of the projecting portion (Fig. 2, projecting portions of 21-22) and thicker (Fig. 2) than all other parts (Fig. 2) of a portion (Fig. 2, portion of 21-22) of the each one of the pair of external electrodes (Fig. 2, 21-22), which is above (Fig. 2) a plane (Fig. 2, plane defined by top face of 10) defined (Fig. 2) by the first principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on top side of 10), as measured (Fig. 2) with respect to the plane (Fig. 2, plane defined by top face of 10) defined (Fig. 2) by the first principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on top side of 10), is present (Fig. 2) in the projecting portion (Fig. 2, projecting portions of 21-22) at a location (Fig. 2, location away from corners of 10) away (Fig. 2) from one (Fig. 2) of the first pair of ridge parts (Fig. 2, ridge parts at corners of 10 on the top side) adjacent (Fig. 2) to the apex point (Fig. 2, apex point of projecting portions of 21-22) in the longitudinal direction (Fig. 2, x-direction); multiple internal electrodes (Fig. 2, 12) stacked (Fig. 2) inside (Fig. 2) the ceramic body (Fig. 2, 10) along (Fig. 2) the thickness direction (Fig. 2, z-direction) and connected (Fig. 2) alternately (Fig. 2) to the pair of external electrodes (Fig. 2, 21-22) along (Fig. 2) the thickness direction (Fig. 2, z-direction); and a first surface electrode (Fig. 2, 21A/B on top side of 10) provided on (Fig. 2) the first principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on top side of 10), said first surface electrode (Fig. 2, 21A/B on top side of 10) connected (Fig. 2) to one (Fig. 2) of the pair of external electrodes (Fig. 2, 21-22) different (Fig. 2) from another of the pair of external electrodes (Fig. 2, 21-22) to which one (Fig. 2) of the multiple internal electrodes (Fig. 2, 12) immediately adjacent (Fig. 2) in the thickness direction (Fig. 2, z-direction) is connected (Fig. 2).  
Regarding claim 3, Uetani discloses the multilayer piezoelectric element according to claim 1, wherein the pair of external electrodes (Fig. 2, 21-22) extend (Fig. 2) from the first and second end faces (Fig. 2, end faces of 10 in direct contact with 22A and 22B), respectively, onto (Fig. 2) the second principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on bottom side of 10) via (Fig. 2) the second pair of ridge parts (Fig. 2, ridge parts at corners of 10 on the bottom side), respectively, and each one of the pair of external electrodes (Fig. 2, 21-22) has a projecting portion (Fig. 2, projecting portions of 21-22) projecting (Fig. 2) in the thickness direction (Fig. 2, z-direction) in an area (Fig. 2, area of bottom side of 10 in direct contact with projecting portions of 21-22) overlapping (Fig. 2) the second principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on bottom side of 10) as viewed (Fig. 2) in the thickness direction (Fig. 2, z-direction), where an apex point (Fig. 2, apex point of projecting portions of 21-22) which is a thickest point (Fig. 2, thickest point of projecting portions of 21-22) of the projecting portion (Fig. 2, projecting portions of 21-22) and thicker (Fig. 2) than all other parts (Fig. 2) of a portion (Fig. 2, portion of 21-22) of the each one of the pair of external electrodes (Fig. 2, 21-22), which is above (Fig. 2) a plane (Fig. 2, plane defined by bottom face of 10) defined (Fig. 2) by the second principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on bottom side of 10), as measured (Fig. 2) with respect to the plane (Fig. 2, plane defined by bottom face of 10) defined (Fig. 2) by the second principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on bottom side of 10), is present (Fig. 2) in the projecting portion (Fig. 2, projecting portions of 21-22) at a location (Fig. 2, location away from corners of 10) away (Fig. 2) from one (Fig. 2) of the second pair of ridge parts (Fig. 2, ridge parts at corners of 10 on the bottom side) adjacent (Fig. 2) to the apex point (Fig. 2, apex point of projecting portions of 21-22) in the longitudinal direction (Fig. 2, x-direction), and wherein a second surface electrode (Fig. 2, 21A/B on bottom side of 10) is provided on (Fig. 2) the second principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on bottom side of 10), said second surface electrode (Fig. 2, 21A/B on bottom side of 10) is connected (Fig. 2) to one (Fig. 2) of the pair of external electrodes (Fig. 2, 21-22) different (Fig. 2) from another (Fig. 2) of the pair of external electrodes (Fig. 2, 21-22) to which one (Fig. 2) of the multiple internal electrodes (Fig. 2, 12) immediately adjacent (Fig. 2) in the thickness direction (Fig. 2, z-direction) is connected (Fig. 2).  
Regarding claim 11, Uetani discloses the multilayer piezoelectric element according to claim 1, wherein the apex part (Fig. 2, apex point of projecting portions of 21-22) of the projecting part (Fig. 2, projecting portions of 21-22) of the each external electrode (Fig. 2, 21-22) on the first principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on top side of 10) is higher (Fig. 2) than any part (Fig. 2) of the first surface electrode (Fig. 2, 21A/B on top side of 10) in the thickness direction (Fig. 2, z-direction) with respect to (Fig. 2) the first principal face (Fig. 2, principal face of 10 in direct contact with 21A/B on top side of 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Uetani in view of Suenaga (U.S. Publication No. 2017/0133578; hereinafter “Suenaga”).
Regarding claim 4, Uetani teaches the multilayer piezoelectric element according to claim 1, wherein the first pair and the second pair of ridge parts (Fig. 2, ridge parts at corners of 10). Uetani does not teach ridge parts constituted by curved faces.  
Suenaga, however, does teach ridge parts (Fig. 3, 130) constituted by curved faces (Fig. 3, faces of 130; [0035]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uetani to include the features of Suenaga because it would disperse an impact or a stress acting on the edge portions of the piezoelectric in association with processing or handling thereby suppressing breakage of the piezoelectric.
Regarding claim 5, Uetani as modified teaches the multilayer piezoelectric element according to claim 4, wherein corners of the pair of external electrodes (Fig. 2, 21-22) between the first principal face and the first and second end faces (Fig. 2, end faces of 10 in direct contact with 22A and 22B), respectively, along the faces of the first pair of ridge parts (Fig. 2, ridge parts at corners of 10 on the top side). Uetani does not teach electrode corners chamfered along the curved faces of the ridge parts.  
Suenaga, however, does teach electrode corners (Fig. 3, 110) chamfered (Fig. 3; [0035]) along (Fig. 3; [0035]) the curved faces (Fig. 3, faces of 130) of the ridge parts (Fig. 3, 130).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uetani to include the features of Suenaga because it would disperse an impact or a stress acting on the edge portions of the piezoelectric in association with processing or handling thereby suppressing breakage of the piezoelectric.
Regarding claim 6, Uetani as modified teaches a piezoelectric vibration apparatus, comprising:  the multilayer piezoelectric element according to claim 1. Uetani does not teach a vibration plate facing the multilayer piezoelectric element in the thickness direction; and an adhesive layer placed between the multilayer piezoelectric element and the vibration plate.
Suenaga, however, does teach a vibration plate (Figs. 1b/3/8b/9, 20) facing the multilayer piezoelectric element (Figs. 1b/3/8b/9) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers); and an adhesive layer ([0067]) placed between ([0067]) the multilayer piezoelectric element (Figs. 1b/3/8b/9) and the vibration plate (Figs. 1b/3/8b/9, 20).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uetani to include the features of Suenaga because it would enable performance of flexural vibration with a large amplitude and then the width and the height of the resonance peak in the frequency characteristics of the sound pressure can be widened and lowered respectively so that the difference between the resonance peak and dip can be reduced.
Regarding claim 7, Uetani as modified teaches the piezoelectric vibration apparatus according to claim 6. Uetani does not teach the vibration plate is placed on a side of the multilayer piezoelectric element facing the first principal face.  
Suenaga, however, does teach the vibration plate (Figs. 1b/3/8b/9, 20) is placed on the first principal face side (Figs. 1b/3/8b/9, principal face side in contact with 15a bottom) of the multilayer piezoelectric element (Figs. 1b/3/8b/9) facing the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uetani to include the features of Suenaga because it would enable performance of flexural vibration with a large amplitude and then the width and the height of the resonance peak in the frequency characteristics of the sound pressure can be widened and lowered respectively so that the difference between the resonance peak and dip can be reduced.
Regarding claim 8, Uetani as modified teaches the piezoelectric vibration apparatus according to claim 7. Uetani does not teach the pair of external electrodes of the multilayer piezoelectric element are placed partially inside the adhesive layer.
Suenaga, however, does teach the pair of external electrodes (Figs. 1b/3/8b/9, 14a/b) of the multilayer piezoelectric element (Figs. 1b/3/8b/9) are placed partially inside ([0067]) the adhesive layer ([0067]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uetani to include the features of Suenaga because it would enable performance of flexural vibration with a large amplitude and then the width and the height of the resonance peak in the frequency characteristics of the sound pressure can be widened and lowered respectively so that the difference between the resonance peak and dip can be reduced.
Regarding claim 9, Uetani as modified teaches the piezoelectric vibration apparatus according to claim 7. Uetani does not teach the adhesive layer is filled between the first principal face and the vibration plate. 
Suenaga, however, does teach the adhesive layer ([0067]) is filled ([0067]) between ([0067]) the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom) and the vibration plate (Figs. 1b/3/8b/9, 20).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uetani to include the features of Suenaga because it would enable performance of flexural vibration with a large amplitude and then the width and the height of the resonance peak in the frequency characteristics of the sound pressure can be widened and lowered respectively so that the difference between the resonance peak and dip can be reduced.
Regarding claim 10, Uetani as modified teaches an electronic device, comprising: the multilayer piezoelectric element according to claim 1. Uetani does not teach a panel having the multilayer piezoelectric element adhered to it in a manner facing the panel in the thickness direction; and a housing retaining the panel.  
Suenaga, however, does teach a panel ([0078]) having the multilayer piezoelectric element (Figs. 1b/3/8b/9) adhered to it ([0078]) in a manner facing ([0078]) the panel ([0078]) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers); and a housing (Figs. 1b/3/8b/9; Fig. 9, HOUSING) retaining (Figs. 1b/3/8b/9; [0078]) the panel ([0078]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uetani to include the features of Suenaga because it would incorporate the element into electronic devices thereby improving the sound quality of various electronic devices.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837